Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 1 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 2 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 3 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 4 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 5 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 6 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 7 of 8
Case 8:17-ap-01068-MW   Doc 68 Filed 05/06/19 Entered 05/07/19 11:07:42   Desc
                         Main Document    Page 8 of 8
